Citation Nr: 1227514	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-34 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable rating, meaning a rating higher than 0 percent, for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to June 2008, including a tour in Iraq.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claims for service connection for a hiatal hernia with GERD and for bilateral plantar fasciitis and assigned 10 and 0 percent ratings, respectively, retroactively effective from June 15, 2008, the day after her military service ended when she returned to life as a civilian.  She wants higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating in this circumstance VA must consider whether to "stage" the ratings, meaning assign different ratings at different times since the effective date of her award to compensate her if there have been variances in the severity of her disabilities).

Because there is an outstanding hearing request, however, rather than immediately deciding her claims, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

When filing her August 2010 substantive appeal (on VA Form 9), the Veteran indicated she wanted a BVA hearing at her local VA office, referring to the RO, so what is commonly referred to as a Travel Board hearing.  There also was a box to check if she preferred, instead, to have a videoconference hearing before the BVA, but she did not check that box, so obviously preferred to have a Travel Board rather than videoconference hearing.  Nevertheless, a videoconference hearing before the BVA subsequently was scheduled for August 3, 2012, primarily because it could be offered sooner.  But in anticipation of this videoconference hearing, she reiterated on a July 2012 hearing designation and consent form that she did not want a videoconference hearing and preferred to wait for a future visit by the BVA to the RO so she could instead have the Travel Board hearing she initially had requested.  So her requested Travel Board hearing must be scheduled before deciding her appeal.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the claims are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify the Veteran and her representative of the date, time, and location of the hearing, and put a copy of this letter in her claims file.  Once she has been provided this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

